 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    FRED JAY JACKSON,                                  Case No. 1:20-cv-00073-BAM (PC)
12                         Plaintiff,                    ORDER DENYING IN FORMA PAUPERIS
                                                         APPLICATION WITHOUT PREJUDICE
13            v.                                         (ECF No. 2)
14    GRIFFITH,                                          ORDER TO SUBMIT PRISONER
                                                         APPLICATION TO PROCEED IN FORMA
15                         Defendant.                    PAUPERIS OR PAY FILING FEE
16                                                       THIRTY (30) DAY DEADLINE
17

18           Plaintiff Fred Jay Jackson (“Plaintiff”) is a state prisoner proceeding pro se in this civil

19   rights action under 42 U.S.C. § 1983. Plaintiff initiated this action on January 15, 2020, (ECF

20   No. 1), together with a motion to proceed in forma pauperis, (ECF No. 2).

21           Plaintiff’s application is incomplete. While Plaintiff has submitted a certified copy of his

22   inmate trust account statement, he has completed the wrong version of the in forma pauperis

23   application. Plaintiff must submit the correct form, completed and signed, if he wishes for his

24   application to be considered. Plaintiff does not need to submit a new certified copy of his inmate

25   trust account statement.

26           Accordingly, IT IS HEREBY ORDERED as follows:

27      1.         Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without

28                 prejudice;
                                                         1
 1     2.       The Clerk of the Court is directed to serve this order and a blank in forma pauperis

 2              application for a prisoner on Plaintiff;

 3     3.       Within thirty (30) days from the date of service of this order, Plaintiff shall file the

 4              attached application to proceed in forma pauperis, completed and signed, or in the

 5              alternative, pay the $400.00 filing fee for this action;

 6     4.       No extension of time will be granted without a showing of good cause; and

 7     5.       Plaintiff is warned that the failure to comply with this order will result in

 8              dismissal of this action, without prejudice.

 9
     IT IS SO ORDERED.
10

11     Dated:     January 16, 2020                             /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
